Citation Nr: 0124119	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for DJD and 
degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to service connection for aortic valvular 
stenosis.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from August 1943 to January 1946.  He appealed 
to the Board of Veterans' Appeals (Board) from a June 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  He testified at a 
hearing at the RO in May 1999 in support of his claims.

The August 1999 supplemental statement of the case (SSOC) 
also addressed an additional issue, wherein the RO denied a 
claim for a higher (i.e., compensable) rating for allergic 
rhinitis.  But the veteran did not appeal the RO's decision 
concerning the rating for that condition.  So that issue was 
not before the Board.  See 38 C.F.R. § 20.200 (2000).  The 
only issues before the Board concerned his purported 
entitlement to service connection for:  residuals of a cold 
injury to his feet, DJD of his lumbar spine, DJD and DDD of 
his cervical spine, and aortic valvular stenosis.

The Board issued a decision in May 2000 denying these claims, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  But in November 2000, 
during the pendency of the appeal to the Court, the VA 
General Counsel-representing the Secretary, filed an 
unopposed motion requesting that the Court vacate the Board's 
decision due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VA General Counsel 
further requested that the Court remand this case to the 
Board for further development and readjudication in light of 
this new law.  The Court granted the unopposed motion in 
January 2001 and since has returned the case to the Board 
for compliance with the directives specified.


REMAND

To show that he is entitled to service connection for the 
conditions at issue, there must be medical evidence 
confirming the veteran currently has them and medical 
evidence causally linking them to his service in the 
military.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Certain conditions, including arthritis (DJD), will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  This 
presumption is rebuttable by probative evidence to the 
contrary.  Id.

Certain other presumptions apply to former prisoners of war 
(POWs), such as the veteran-if, as here, he was interned or 
detained for not less than 30 days.  Assuming that he was, 
then beriberi heart disease (which includes ischemic 
heart disease when the veteran experienced localized edema 
during his captivity), organic residuals of frostbite (if it 
is determined that he was interned in climatic conditions 
consistent with the occurrence of frostbite), and post-
traumatic osteoarthritis, among other conditions, shall be 
service connected if manifest to a compensable degree at any 
time after service, even though there is no record of these 
diseases during service.  38 C.F.R. § 3.309(c).

The provisions of 38 U.S.C.A. § 1154(b) and the implementing 
regulation, 38 C.F.R. § 3.304(d) and (e), further lessen the 
veteran's burden of proof for showing that he incurred or 
aggravated the diseases or injuries at issue during service-
if, as here, he engaged in combat against enemy forces and 
was detained as a POW.  In these instances, it is permissible 
for him to use lay evidence to establish incurrence or 
aggravation of the diseases or injuries alleged during 
service-provided that his supporting testimony is credible 
and consistent with the circumstances, conditions, or 
hardships of his service.  Id.  Furthermore, this is true 
even if there is no official record of such incurrence or 
aggravation during service.  See, e.g., Zarycki v. Brown, 6 
Vet. App. 91 (1993).  But his combat service and POW status-
while obviously very deserving to be considered in his 
appeal, nonetheless do not, in turn, completely obviate the 
need for him to submit medical evidence confirming that he 
currently has the conditions alleged and that they are 
related to his service in the military.  See Arms v. West, 
12 Vet. App. 188 (1999).  And it is in these latter two 
important respects that the Board, as well as the RO, denied 
his claims as not well grounded when considering them 
previously.

There has been a significant change in the law during the 
pendency of this appeal, however.  As alluded to earlier, on 
November 9, 2000, the President signed into law the VCAA-
which is now codified at 38 U.S.C. §§ 5102, 5103, and 5103A.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
veteran of information and evidence necessary to substantiate 
his claims for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 11-2000 (Nov. 27, 2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Also, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Indeed, the veteran has 
specifically requested in recent statements from his 
representative, including in August 2001, that the case be 
returned to the RO-presumably for compliance with the VCAA.  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  There presently is 
no competent medical evidence of record confirming the 
veteran suffers from the residuals of a cold injury to his 
feet, DJD of his lumbar spine, DJD and DDD of his cervical 
spine, and aortic valvular stenosis, which can be causally 
related to his service in the military-including as a 
consequence of his time spent as a POW.  And this medical 
evidence is necessary in order for service connection to be 
warranted for these conditions.  So he must be given an 
opportunity to cure this evidentiary shortcoming.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
apprise him of the critical need for 
competent medical evidence confirming that 
he suffers from the residuals of a cold 
injury to his feet, DJD of his lumbar 
spine, DJD and DDD of his cervical spine, 
and aortic valvular stenosis, which can be 
causally related to his service in the 
military-including as a consequence of 
his time spent as a POW.  If he identifies 
any additional lay or medical evidence, 
not already of record, then that evidence 
must be obtained after receiving his 
authorization to permit the release of his 
confidential records.  This may, in turn, 
also require re-examining him to obtain 
medical opinions concerning the probable 
etiology of the conditions at issue.  And, 
if so, the examinations should be 
scheduled and him notified of the date, 
time and location of them.

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in being re-examined, should the need 
arise, may have adverse consequences on the outcome of his 
appeal.  38 C.F.R. § 3.655.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


